Exhibit 3.2: Bylaws ofMobilized Entertainment, Inc. (f/k/a Sports-Stuff.com. Inc.) BYLAWS OF sports-stuff.com Inc. 1 CONTENTS OF INITIAL BYLAWS Article Page ARTICLE ONECORPORATE CHARTER AND BYLAWS 3 CORPORATE CHARTER PROVISIONS 3 REGISTERED AGENT AND OFFICE-REQUIREMENT OF FILING CHANGES WITH SECRETARY OF STATE 3 INITIAL BUSINESS OFFICE 3 AMENDMENT OF BYLAWS 4 ARTICLE TWODIRECTORS AND DIRECTORS' MEETINGS 4 ACTION BY CONSENT OF BOARD WITHOUT MEETING 4 TELEPHONE MEETINGS 4 PLACE OF MEETINGS 4 REGULAR MEETINGS 4 CALL OF SPECIAL MEETING 5 QUORUM 5 ADJOURNMENTAND NOTICE OF ADJOURNED MEETINGS 5 CONDUCT OF MEETINGS 6 POWERS OF THE BOARD OF DIRECTORS 6 BOARD COMMITTEES-AUTHORITY TO APPOINT 6 TRANSACTIONS WITH INTERESTED DIRECTORS 6 NUMBER OF DIRECTORS 6 TERM OF OFFICE 6 REMOVAL OF DIRECTORS 6 VACANCIES 6 2.15(a) DECLARATION OF VACANCY 7 2.15(b) FILLING VACANCIES BY DIRECTORS 7 2.15(c) FILLING VACANCIES BY SHAREHOLDERS 7 COMPENSATION 7 INDEMNIFICATION OF DIRECTORS AND OFFICERS 7 INSURING DIRECTORS, OFFICERS, AND EMPLOYEES 8 ARTICLE THREESHAREHOLDERS' MEETINGS 8 ACTION WITHOUT MEETING 8 TELEPHONE MEETINGS 8 PLACE OF MEETINGS 9 NOTICE OF MEETINGS 9 VOTING LIST 9 VOTES PER SHARE 10 CUMULATIVE VOTING 10 PROXIES 10 QUORUM 10 3.09(a) QUORUM OF SHAREHOLDERS 10 3.09(b) ADJOURNMENT FOR LACK OR LOSS OF QUORUM 10 VOTING BY VOICE OR BALLOT 11 CONDUCT OF MEETINGS 11 ANNUAL MEETINGS 11 FAILURE TO HOLD ANNUAL MEETING 11 SPECIAL MEETINGS 11 ARTICLE FOUROFFICERS 12 TITLE AND APPOINTMENT 12 4.01(a) CHAIRMAN OF THE BOARD 12 4.01(b) PRESIDENT 12 4.01(c) VICE PRESIDENT 12 4.01(d) SECRETARY 12 4.01(e) TREASURER 13 4.01(f) ASSISTANT SECRETARY AND ASSISTANT TREASURER 13 REMOVAL AND RESIGNATION 13 VACANCIES 13 COMPENSATION 13 13 ARTICLE FIVEAUTHORITY TO EXECUTE INSTRUMENTS NO AUTHORITY ABSENT SPECIFIC AUTHORIZATION 14 EXECUTION OF CERTAIN INSTRUMENTS 14 14 ARTICLE SIXISSUANCE AND TRANSFER OF SHARES CLASSES AND SERIES OF SHARES 14 CERTIFICATES FOR FULLY PAID SHARES 14 CONSIDERATION FOR SHARES 14 REPLACEMENT OF CERTIFICATES 15 SIGNING CERTIFICATES-FACSIMILE SIGNATURES 15 TRANSFER AGENTS AND REGISTRARS 15 CONDITIONS OF TRANSFER 15 REASONABLE DOUBTS AS TO RIGHT TO TRANSFER 16 ARTICLE SEVENCORPORATE RECORDS AND ADMINISTRATION 16 MINUTES OF CORPORATE MEETINGS 16 SHARE REGISTER 16 CORPORATE SEAL 17 BOOKS OF ACCOUNT 17 INSPECTION OF CORPORATE RECORDS 17 FISCAL YEAR 17 WAIVER OF NOTICE 17 ARTICLE EIGHTADOPTION OF INITIAL BYLAWS 17 2 ARTICLE ONECORPORATE CHARTER AND BYLAWS 1.01 CORPORATE CHARTER PROVISIONS The Corporation's Charter authorizes Twenty-five million 25,000,000 shares to be issued. The officers and transfer agents issuing shares of the Corporation shall ensure that the total number of shares outstanding at any given time does not exceed this number. Such officers and agents shall advise the Board at least annually of the authorized shares remaining available to be issued. No shares shall be issued for less than the par value stated in the Charter. Each Charter provision shall be observed until amended by Restated Articles or Articles of Amendment duly filed with the Secretary of State. 1.02REGISTERED AGENT AND OFFICE-REQUIREMENT OF FILING CHANGES WITH SECRETARY OF STATE The address of the Registered Office provided in the Articles of Incorporation, as duly filed with the Secretary of State for the State of Colorado is: The name of the Registered Agent of the Corporation at such address, as set forth in its Articles of Incorporation, is: The Registered Agent or Office may be changed by filing a Statement of Change of Registered Agent or Office or Both with the Secretary of State, and not otherwise. Such filing shall be made promptly with each change. Arrangements for each change in Registered Agent or Office shall ensure that the Corporation is not exposed to the possibility of a default judgment. Each successive Registered Agent shall be of reliable character and well informed of the necessity of immediately furnishing the papers of any lawsuit against the Corporation to its attorneys. 1.03INITIAL BUSINESS OFFICE The address of the initial principal business office of the Corporation is hereby established as: PO Box 2370, Alvin TX 77512-2370. The Corporation may have additional business offices within the State of Colorado, and where it may be duly qualified to do business outside of Colorado, as the Board of Directors may from time to time deSignate or the business of the Corporation may require. 3 1.04 AMENDMENT OF BYLAWS The Shareholders or Board of Directors, subject to any limits imposed by the Shareholders, may amend or repeal these Bylaws and adopt new Bylaws. All amendments shall be upon advice of counsel as to legality, except in emergency. Bylaw changes shall take effect upon adoption unless otherwise specified. Notice of Bylaws changes shall be given in or before notice given of the first Shareholders' meeting following their adoption. ARTICLE TWODIRECTORS AND DIRECTORS' MEETINGS 2.01 ACTION BY CONSENT OF BOARD WITHOUT MEETING Any action required or permitted to be taken by the Board of Directors may be taken without a meeting, and shall have the same force and effect as a unanimous vote of Directors, if all members of the Board consent in writing to the action. Such consent may be given individually or collectively. 2.02 TELEPHONE MEETINGS Subject to the notice provisions required by these Bylaws and by the Business Corporation Act, Directors may participate in and hold a meeting by means of conference call or similar communication by which all persons participating can hear each other. Participation in such a meeting shall constitute presence in person at such meeting, except participation for the express purpose of objecting to the transaction of any business on the ground that the meeting is not lawfully called or convened. 2.03 PLACE OF MEETINGS Meetings of the Board of Directors shall be held at the business office of the Corporation or at such other place within or without the State of Colorado as may be designated by the Board. 2.04 REGULAR MEETINGS Regular meetings of the Board of Directors shall be held, without call or notice, immediately following each annual Shareholders' meeting, and at such other regularly repeating times as the Directors may determine. 4 2.05 CALL OF SPECIAL MEETING Special meetings of the Board of Directors for any purpose may be called at any time by the President or, if the President is absent or unable or refuses to act, by any Vice President or any two Directors. Written notices of the special meetings, stating the time and place of the meeting, shall be mailed ten days before, or telegraphed or personally delivered so as to be received by each Director not later than two days before, the day appointed for the meeting. Notice of meetings need not indicate an agenda. Generally, a tentative agenda will be included, but the meeting shall not be confined to any agenda included with the notice. Meetings provided for in these Bylaws shall not be invalid for lack of notice if all persons entitled to notice consent to the meeting in writing or are present at the meeting and do not object to the notice given. Consent may be given either before or after the meeting. Upon providing notice, the Secretary or other officer sending notice shall sign and file in the Corporate Record Book a statement of the details of the notice given to each Director. If such statement should later not be found in the Corporate Record Book, due notice shall be presumed. 2.06 QUORUM The presence throughout any Directors' meeting, or adjournment thereof, of a majority of the authorized number of Directors shall be necessary to constitute a quorum to transact any business, except to adjourn. If a quorum is present, every act done or resolution passed by a majority of the Directors present and voting shall be the act of the Board of Directors. 2.07 ADJOURNMENT AND NOTICE OF ADJOURNED MEETINGS A quorum of the Directors may adjourn any Directors' meeting to meet again at a stated hour on a stated day. Notice of the time and place where an adjourned meeting will be held need not be given to absent Directors if the time and place is fixed at the adjourned meeting. In the absence of a quorum, a majority ofthe Directors present may adjourn to a set time and place if notice is duly given to the absent members, or until the time of the next regular meeting of the Board. 5 2.08 CONDUCT OF MEETINGS At every meeting of the Board of Directors, the Chairman of the Board, if there is such an officer, and if not, the President, or in the President's absence, a Vice President designated by the President, or in the absence of such designation, a Chairman chosen by a majority of the Directors present, shall preside. The Secretary of the Corporation shall act as Secretary of the Board of Directors' meetings. When the Secretary is absent from any meeting, the Chairman may appoint any person to act as Secretary of that meeting. 2.09 POWERS OF THE BOARD OF DIRECTORS The business and affairs of the Corporation and all corporate powers shall be exercised by or under authority of the Board of Directors, subject to limitations imposed by law, the Articles of Incorporation, any applicable Shareholders' agreement, and these Bylaws. 2.10 BOARD COMMITTEES-AUTHORITY TO APPOINT The Board of Directors may designate an executive committee and one or more other committees to conduct the business and affairs of the Corporation to the extent authorized. The Board shall have the power at any time to change the powers and membership of, fill vacancies in, and dissolve any committee. Members of any committee shall receive such compensation as the Board of Directors may from time to time provide. The designation of any committee and the delegation of authority thereto shall not operate to relieve the Board of Directors, or any member thereof, of any responsibility imposed by law. 2.11 TRANSACTIONS WITH INTERESTED DIRECTORS Any contract or other transaction between the Corporation and any of its Directors (or any corporation or firm in which any of its Directors are directly or indirectly interested) shall be valid for all purposes notwithstanding the presence of that Director at the meeting during which the contract or transaction was authorized, and notwithstanding the Directors' participation in that meeting. This section shall apply only if the contract or transaction is just and reasonable to the Corporation at the time it is authorized and ratified, the interest of each Director is known or disclosed to the Board of Directors, and the Board nevertheless authorizes or ratifies the contract or transaction by a majority of the disinterested Directors present. Each interested Director is to be counted in determining whether a quorum is present, but shall not vote and shall not be counted in calculating the majority necessary to carry the vote. This section shall not be construed to invalidate contracts or transactions that would be valid in its absence. 2.12 NUMBER OF DIRECTORS The number of Directors of this Corporation shall be 2. No Director need be a resident of Colorado or a Shareholder. The number of Directors may be increased or decreased from time to time by amendment to these Bylaws. Any decrease in the number of Directors shall not have the effect of shortening the tenure which any incumbent Director would otherwise enjoy. 2.13 TERM OF OFFICE Directors shall be entitled to hold office until their successors are elected and qualified. Election for all Director positions, vacant or not vacant, shall occur at each annual meeting of the Shareholders and may be held at any special meeting of Shareholders called specifically for that purpose. 2.14 REMOVAL OF DIRECTORS The entire Board of Directors or any individual Director may be removed from office by a vote of Shareholders holding a majority of the outstanding shares entitled to vote at an election of Directors. However, if less than the entire Board is to be removed, no one of the Directors may be removed if the votes cast against his removal would be sufficient to elect him if then cumulatively voted at an election of the entire Board of Directors. No director may be so removed except at an election of the class of Directors of which he is a part. If any or all Directors are so removed, new Directors may be elected at the same meeting. Whenever a class or series of shares is entitled to elect one or more Directors under authority granted by the Articles of Incorporation, the provisions of this Paragraph apply to the vote of that class or series and not to the vote of the outstanding shares as a whole. 2.15 VACANCIES Vacancies on the Board of Directors shall exist upon the occurrence of any of the following events: (a) the death, resignation, or removal of any Director; (b) an increase in the authorized number of Directors; or (c) the failure of the Shareholders to elect the full authorized number of Directors to be voted for at any annual, regular, or special Shareholders' meeting at which any Director is to be elected. 6 2.15(a) DECLARATION OF VACANCY A majority of the Board of Directors may declare vacant the office of a Director if the Director: (a) is adjudged incompetent by a court order; (b) is convicted of a crime involving moral turpitude; (c) or fails to accept the office of Director, in writing or by attending a meeting of the Board of Directors, within thirty (30) days of notice of election. 2.15(b) FILLING VACANCIES BY DIRECTORS Vacancies other than those caused by an increase in the number of Directors may be filled temporarily by majority vote of the remaining Directors, though less than a quorum, or by a sole remaining Director. Each Director so elected shall hold office until a qualified successor is elected at a Shareholders' meeting. 2.15(c) FILLING VACANCIES BY SHAREHOLDERS Any vacancy on the Board of Directors, including those caused by an increase in the number of Directors shall be filled by the Shareholders at the next annual meeting or at a special meeting called for that purpose. Upon the resignation of a Director tendered to take effect at a future time, the Board or the Shareholders may elect a successor to take office when the resignCltion becomes effective. 2.16 COMPENSATION Directors shall receive such compensation for their services as Directors as shall be determined from time to time by resolution of the Board. Any Director may serve the Corporation in any other capacity as an officer, agent, employee, or otherwise, and receive compensation therefor. 2.17 INDEMNIFICATION OF DIRECTORS AND OFFICERS No director of the corporation shall be liable to the corporation or any of its shareholders for monetary damages for an act or omission in the director's capacity as a director, except that this Article 2.17 shall not authorize the elimination or limitation of liability of a director of the corporation to the extent the director is found liable for: (i) a breach of such director's duty of loyalty to the corporation or its shareholders; (ii) an act or omission not in good faith that constitutes a breach of duty of such director to the corporation or an act or omission that involves intentional misconduct or a knowing violation of the law; (iii) a transaction from which such director received an improper benefit, whether or not the benefit resulted from an action taken within the scope of the director's office; or (iv) an act or omission for which the liability of a director is expressly provided by an applicable statute. 7 \ The Board of Directors shall authorize the Corporation to payor reimburse any present or former Director or officer of the Corporation any costs or expenses actually and necessarily incurred by that officer in any action, suit, or proceeding to which the officer is made a party by reason of holding that position, provided, however, that no officer shall receive such indemnification if finally adjudicated therein to be liable for negligence or misconduct in office. This indemnification shall extend to good-faith expenditures incurred in anticipation of threatened or proposed litigation. The Board of Directors may in proper cases, extend the indemnification to cover the good-faith settlement of any such action, suit, or proceeding, whether formally instituted or not. 2.18 INSURING DIRECTORS, OFFICERS, AND EMPLOYEES The Corporation may purchase and maintain insurance on behalf of any Director, officer, employee, or agent of the Corporation, or on behalf of any person serving at the request of the Corporation as a Director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against any liability asserted against that person and incurred by that person in any such corporation, whether or not the Corporation has the power to indemnify that person against liability for any of those acts. ARTICLE THREE··SHAREHOLDERS' MEETINGS 3.01 ACTION WITHOUT MEETING Any action that may be taken at a meeting of the Shareholders under any provision of the Colorado Business Corporation Act may be taken without a meeting if authorized by a consent or waiver filed with the Secretary of the Corporation and signed by the holders of 51 % of shares which would be entitled to vote on that action at a Shareholders meeting. Each such signed consent or waiver, or a true copy thereof, shall be placed in the Corporate Record Book. 3.02 TELEPHONE MEETINGS Subject to the notice provisions required by these Bylaws and by the Business Corporation Act, Shareholders may participate in and hold a meeting by means of conference call or similar communication by which all persons participating can hear each other. Participation in such a meeting shall constitute presence in person at such meeting, except participation for the express purpose of objecting to the transaction of any business on the ground that the meeting is not lawfully called or convened. 8 3.03 PLACE OF MEETINGS Shareholders meetings shall be held at the business office of the Corporation, or at such other place within or without the State of Colorado as may be designated by the Board of Directors or the Shareholders. 3.04 NOTICE OF MEETINGS The President, the Secretary, or the officer or persons calling a Shareholders' Meeting. shall give notice, or cause it to be given, in writing to each Director and to each Shareholder entitled to vote at the meeting at least ten (10) but not more than sixty (60) days before the date of the meeting. Such notice shall state the place, day, and hour of the meeting, and, in case of a special meeting, the purpose or purposes for which the meeting is called. Such written notice may be given personally, by mail, or by other means. Such notice shall be addressed to each recipient at such address as appears on the Books of the Corporation or as the recipient has given to the Corporation for the purpose of notice. Meetings provided for in these Bylaws shall not be invalid for lack of notice if all persons entitled to notice consent to the meeting in writing or are present at the meeting in person or by proxy and do not object to the notice given, Consent may be given either before or after the meeting. Notice of the reconvening of an adjourned meeting is not necessary unless the meeting is adjourned more than thirty days past the date stated in the notice, in which case notice of the adjourned meeting shall be given as in the case of any special meeting. Notice may be waived by written waivers signed either before or after the meeting by all persons entitled to the notice. 3.05 VOTING LIST At least ten (10), but not more than sixty (60), days before each Shareholders' meeting, the officer or agent having charge of the Corporation's share transfer books shall make a complete list of the Shareholders entitled to vote at that meeting or any adjournment thereof, arranged in alphabetical order, with the address and the number of shares held by each. The list shall be kept on file at the Registered Office of the Corporation for at least ten (10) days prior to the meeting, and shall be subject to inspection by any Director, officer, or Shareholder at any time during usual business hours. The list shall also be produced and kept open at the time and place of the meeting and shall be subject, during the whole time of the meeting, to the inspection of any Shareholder. The original share transfer books shall be prima facie evidence as to the Shareholders entitled to examine such list or transfer books or to vote at any meeting of Shareholders. However, failure to prepare and to make the list available in the manner provided above shall not affect the validity of any action taken at the meeting. 9 3.06VOTES PER SHARE Each outstanding share, regardless of class, shall be entitled to one (1) vote on each matter submitted to a vote at a meeting of Shareholders, except to the extent that the voting rights of the shares of any class or classes are limited or denied pursuant to the Articles of Incorporation. A Shareholder may vote in person or by proxy executed in writing by the Shareholder, or by the Shareholders duly authorized attorney-in-fact. 3.07 CUMULATIVE VOTING Subject to any limitation stated in the Articles of Incorporation, every Shareholder entitled to vote at any election of Directors may cumulate votes. For this purpose, each Shareholder shall have a number of votes equal to the number of Directors to be elected multiplied by the number of votes to which the Shareholders shares are entitled.
